Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 12, 1st line, the term “claim 1--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As regards the invention recited in independent claim 1, the combination recited in the claim is novel and unobvious.  Of particular interest is the claimed arrangement of the combustion chamber, fuel lines, and piplines.  Naturally the allowability of the limitation in and of itself is not at issue.  Nevertheless, in combination with the remainder of the elements recited in the claim, the claimed subject matter is allowable.  
While the prior art of record discloses many of the claimed limitations, the prior art of record fails to disclose or make obvious the invention as claimed.  
Wunning (US5154599) discloses a combustion system, but fails to anticipate or make obvious the claimed arrangement of the combustion chamber, fuel lines, and injection pipelines.  Specifically, Wunning fails to at least show the fuel injection pipelines extending through both opposite walls of the combustion chamber.
Butler (WO2007128963) discloses a combustion system, but fails to anticipate or make obvious the claimed arrangement of the combustion chamber, fuel lines, and pipelines.  Specifically, Butler discloses a burner 10 including fuel pipelines 62 attached to opposite burner walls 54,56, but fails to at least show a combustion chamber, not to mention a fuel pipeline extending across the interior and opposite walls of the combustion chamber.
Bantikov (RU2447364) discloses a combustion system, but fails to anticipate or make obvious the claimed arrangement of the combustion chamber, fuel lines, and piplines.  Specifically, Bantikov discloses fuel lines 10 extending across the interior and through opposite walls of a chamber (fig. 2), but fails to at least show the fuel injection pipelines extending through both opposite walls of the combustion chamber.
Luo (CN107420937) discloses a combustion system, but fails to anticipate or make obvious the claimed arrangement of the combustion chamber, fuel lines, and piplines.  Specifically, Luo discloses a combustion chamber (fig. 1), but fails to at least show the fuel injection pipeline extending through both opposite walls of the combustion chamber.

Accordingly, it is clear that the prior art of record does not anticipate, nor make obvious, the claimed invention, alone or in combination therewith.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

September 6, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762